DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6-7, 9-11, and 14-16 are pending in this application and have been examined on the merits. Claims 2-5, 8, and 12-13 have been canceled by the applicant.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019122061.0, filed on 8/10/2020.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 12/23/2021, with respect to drawing objections, specification objections, claim objections, and 35 USC 112 rejections have been fully considered and are persuasive.  The drawing objections, specification objections, claim objections, and 35 USC 112 rejections of 09/28/2021 has been withdrawn. 
Applicant's arguments regarding 35 USC 102 and 103 rejections filed 09/28/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the judgement of obviousness that the use of Vercesi’s roller would simplify the installation and manufacturing of Lichner’s break is based at least partially on Vercesi’s specification as stated on pg. 15 of the Non-Final Office Action of 09/28/2021. Additionally, it is recognized that one of ordinary skill in the art would recognize that modifying an elastic body, like the elastic break element 30 of Lichner, to include a rigid member, like the roller of Vercesi, within it would improve the rigidity of the elastic element. These reasonings are not based on information solely disclosed by the applicant’s disclosure, so the argument of hindsight is unpersuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation of combining the elastic break element of Lichner and the roller of Vercesi in order to simplify the installation and manufacturing of the break device on pg. 15 of the Non-Final Office Action of 09/28/2021 indicates Vercesi, Col. 2 line 51 to Col. 3 line 2; and Col. 3, lines 22-28 as stated motivation for the combination. One of ordinary skill in the art would recognize that the break element of Lichner is made up of a body 32 and two axial end faces 37 on either end of the body in the same way that the device of Vercesi is made up of a roller 11 and two flanges 12 and 13 on either end of the roller. One would be able to manufacture the break element of Lichner in the process described in Vercesi, Col. 3, lines 22-28 as three separate elements which would simplify manufacturing (see Vercesi, Col. 3, lines 22-28) and allow for the insertion of Lichner’s body 32 into the recess prior to affixing the two axial end faces 37 which would otherwise disrupt the installation of body 32 into the recess. The above motivations have not been challenged by the Applicant’s Arguments of 12/23/2021 which only describes the function of the two references as distinct inventions, so the argument of a lack of motivation is considered unpersuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19635165, Espacenet machine translated (referred to as Lichner).
Regarding claim 15, Lichner discloses an air outlet (1), for a vehicle (see machine translation, para. [0014], lines 131-133), which has the following: at least one movable element (6); a housing (2), in which the movable element (6) is movably arranged (see machine translation, para. [0018]); and at least one brake device as claimed in claim 1 (26), which is constructed to brake a movement (see machine translation, para. [0019], lines 177-180) of the at least one movable element (6) relative to the housing (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichner in view of EP 0405380 (referred to as Vercesi).
Regarding claim 1, Lichner discloses a brake device (26) for braking the movement of at least one movable element (6) relative to a housing (2), of an air outlet (1), wherein the movable element (6) is at least one of an air-flow-directing element (see Fig. 1 and machine translation, para. [0014], lines 134-136) or air-flow-limiting element (see Fig. 1 and machine translation, para. [0002], line 19-21) or an actuation element (see Fig. 1 and machine translation, para. [0018]), wherein the brake device (26) has at least one resilient element (30), wherein the resilient element (30) is space apart from a pivot axis (12), of the at least one movable element (6) such that the resilient element brakes the movement in a region which is arranged remote from the pivot axis (12. See Fig. 2); wherein the resilient element (30) is arranged in a recess (33) of the movable element (6. See Fig. 3); and wherein the brake device (26) is arranged on the movable element (6. See Figs. 2-3).
Lichner does not disclose a pin arranged on the movable element for use in the brake device; and wherein the pin is also arranged in the recess, and an orientation of the brake device wherein the resilient element is arranged at least partially between the pin and the movable element.
However, Vercesi does disclose a pin (roller 11) which is arranged on a movable element (orientatable grille 21) for use in a brake device (device 10. Col. 2, line 51 to Col. 3, line 6 disclose that device 10 contains roller 11 and is used as a braking device); and wherein the pin (11 of Vercesi) is also arranged in the recess (33 of Lichner), and an orientation of the brake device (30 of Lichner) wherein the resilient element (30 of Lichner) is arranged at least partially between the pin (11 of Vercesi) and the movable element (6 of Lichner. When brake device 30 of Lichner is modified to include roller 11 of Vercesi as a core or middle section, the brake device 30 of Lichner will be at least partially between roller 11 of Vercesi and moveable element 6 of Lichner. See Lichner Modified Annotated Figure below).

    PNG
    media_image1.png
    732
    481
    media_image1.png
    Greyscale

Lichner Modified Annotated Figure
Lichner and Vercesi are considered analogous to the claimed invention because they both are in the field of braking the movement of ventilation outlets in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake device, more specifically the cylindrical middle part 34, of Lichner to include roller 11 of Vercesi in order to make the brake element more rigid which could decrease the change of it breaking. Alternatively, the cylindrical middle part 34 of Lichner can be replaced by roller 11 of Vercesi which can then attach to the opposite ends 35 of Lichner (see Vercesi, Col. 2 line 51 to Col. 3 line 2) to form the brake element; this would simplify the installation of Lichner’s brake device into opening 33 and make the brake device as a whole easier to manufacture (Vercesi, Col. 3, lines 22-28).
Regarding claim 6, Lichner in view of Vercesi disclose the invention of claim 1 and Lichner further discloses wherein at least one of the recess (33), the resilient element (30) or the pin (31) have at least one retention device (34) which is constructed to retain at least one of the resilient element (30) or the pin (31) in the recess (33. See Fig. 3 and machine translation, para. [0021], lines 200-202).
Regarding claim 7, Lichner in view of Vercesi disclose the invention of claim 1 and Lichner further discloses wherein the resilient element (30) is directly or indirectly in frictional contact with at least one of a slot (41. See Fig. 3 and machine translation, para. [0005], lines 55-57) or a rib (29) as a friction partner so that movements of the movable element (6) relative to the housing (2), are braked (see machine translation, para. [0019], lines 176-178).
Regarding claim 9, Lichner in view of Vercesi disclose the invention of claim 7 and Lichner further discloses wherein the brake device (26) further has at least one region (28) of the housing (2), wherein the region (28) of the housing (2) has the slot (41) or the rib (29. See Fig. 3).
Regarding claim 10, Lichner in view of Vercesi disclose the invention of claim 9 and Lichner further discloses wherein the resilient element (30) extends as at least a single-member resilient element (35) into the slot (41) and comes into frictional contact with at least one inner side of the slot (39. See Fig. 3).
Regarding claim 14, Lichner in view of Vercesi disclose the invention of claim 1 and Lichner further discloses wherein a plurality of simultaneously functioning resilient elements (30. See machine translation, para. [0021], lines196-199) are arranged on the movable element (6. See Fig. 2).
Regarding claim 16, Lichner discloses a brake device (26) for braking the movement of at least one movable element (6) relative to a housing (2) of an air outlet (1), wherein the movable element (6) is at least one of an air-flow-directing element (see Fig. 1 and machine translation, para. [0014], lines 134-136), an air-flow-limiting element (see Fig. 1 and machine translation, para. [0002], line 19-21) or an actuation element wherein the resilient element (30) is space apart from a pivot axis (12), of the at least one movable element (6) such that the resilient element brakes the movement in a region which is arranged remote from the pivot axis (12. See Fig. 2); wherein the resilient element (30) is arranged in a recess (33) of the movable element (6. See Fig. 3); and wherein the brake device (26) is arranged on the movable element (6. See Figs. 2-3).
Lichner does not disclose a pin arranged on the movable element for use in the brake device; and wherein the pin is also arranged in the recess, and an orientation of the brake device wherein the resilient element is arranged at least partially between the pin and the movable element.
However, Vercesi does disclose a pin (roller 11) which is arranged on a movable element (orientatable grille 21) for use in a brake device (device 10. Col. 2, line 51 to Col. 3, line 6 disclose that device 10 contains roller 11 and is used as a braking device); and wherein the pin (11 of Vercesi) is also arranged in the recess (33 of Lichner), and an orientation of the brake device (30 of Lichner) wherein the resilient element (30 of Lichner) is arranged at least partially between the pin (11 of Vercesi) and the movable element (6 of Lichner. When brake device 30 of Lichner is modified to include roller 11 of Vercesi as a core or middle section, the brake device 30 of Lichner will be at least partially between roller 11 of Vercesi and moveable element 6 of Lichner. See Lichner Modified Annotated Figure below).

    PNG
    media_image1.png
    732
    481
    media_image1.png
    Greyscale

Lichner Modified Annotated Figure
Lichner and Vercesi are considered analogous to the claimed invention because they both are in the field of braking the movement of ventilation outlets in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake device, more specifically the cylindrical middle part 34, of Lichner to include roller 11 of Vercesi in order to make the brake element more rigid which could decrease the change of it breaking. Alternatively, the cylindrical middle part 34 of Lichner can be replaced by roller 11 of Vercesi which can then attach to the opposite ends 35 of Lichner (see Vercesi, Col. 2 line 51 to Col. 3 line 2) to form the brake element; this would simplify the installation of Lichner’s brake device into opening 33 and make the brake device as a whole easier to manufacture (Vercesi, Col. 3, lines 22-28). (see Fig. 1 and machine translation, para. [0018]), wherein the brake device (26) has at least one resilient element (30), wherein the resilient element has two members (37. See Fig. 3) whose outer side or outer face (outer face of 37) presses in regions against mutually opposite inner faces of a slot (41) of the housing (Fig. 3 discloses the outer faces of 37 pressing against the inner faces of 41).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichner in view of Vercesi as applied to claim 10 above, and further in view of Saito (US 5,620,082)
Regarding claim 11, Lichner in view of Vercesi disclose the invention of claim 10 and Lichner further discloses a friction element (32), a resilient element (30), and at least one of the slot (41) or the rib (29).
Lichner does not disclose wherein a friction element acts as a brake lining, and an orientation of the brake device wherein the brake lining is arranged between the resilient element and at least one of the slot or the rib.
However, Saito does disclose wherein a friction element acts as a brake lining (high friction coating layer 86), and an orientation wherein the brake lining (high friction coating layer 86) is arranged between the resilient element (cigarettes SD are located in the slot of rotating disk 16 which makes in analogous to the resilient element in regards to its arrangement. See Fig. 13) and at least one of the slot or the rib (guide groove of rotating disk 16. Fig. 15 discloses high friction coating layer 86 being arranged on the interior of the guide groove of rotating disk 16. When a cigarette SD is located in the guide groove of rotating disk 16, like in Fig. 13, then the high friction coating layer 86 will be arranged between cigarettes SD and the guide groove of rotating disk 16).
Lichner and Saito are considered analogous to the claimed invention because they both are in the field of increasing friction in guide slots. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior space of Lichner to include the high friction coating layer of Saito in order to increase friction between the interior space and braking element so that no slipping of the brake element can occur (Saito, Col. 11, lines 5-10).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167.  The examiner can normally be reached on Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762